Title: To Alexander Hamilton from Orchard Cook, 29 November 1798
From: Cook, Orchard
To: Hamilton, Alexander


[Wiscasset, District of Maine] November 29, 1798. “It is now nearly 5 Months since I left your City and since which I have written you many Letters—but I receive no answer not a single Line since I left you. I Beseech of you Sir to Write me and let me know what I am to depend on when I am to have a trial send the Commission to take the Depositions immediately or the Deponents will be gone to Sea.…”
